Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I shown in figs. 1a-3b, in the reply filed on 2/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15,17-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Airola (USPN 4,815,606).
With respect to claim 1, Airola shows a liquid container (fig. 1), comprising: a container portion (6) comprising a plurality of storage portions (52) separated by at least one partition rib (48) and storing liquid respectively in an isolated state; a lid (11) bonded with the container portion (6) so as to cover an opening region of the container portion (6); a plurality of project portions (60) integrally molded with the lid (11) and engaging with the partition rib (48) so as to sandwich the partition rib (48) from both sides of the partition rib (48); and a bonding portion (68) filled with bonding resin (68 is 
With respect to claim 2, Airola shows the at least one partition rib (48) comprises a plurality of partition ribs (48’s) disposed within the container portion (6) and the lid (11) comprises the plurality of the project portions (60) engaging with the plurality of partition ribs (48’s) so as to sandwich the respective partition ribs (48) from both sides of the partition ribs (48).  
With respect to claim 3, Airola shows wherein the plurality of partition ribs (48) are disposed so as to intersect with each other.  
With respect to claim 4, Airola shows wherein a total amount of gaps between the plurality of project portions (60) sandwiching the partition rib (48) and the partition rib (48) is equal to or less than 0.05 mm (zero gap shown).
With respect to claim 5, Airola shows a manufacturing method of the liquid container according to claim 1, comprising: a first molding step of molding a container portion (6) comprising a plurality of storage portions (52) separated by at least one partition rib (48) and storing liquids respectively in an isolated state; a second molding step of molding a lid (11) comprising a plurality of project portions (60) configured to engage with the partition rib (48) so as to sandwich the partition rib (48) from both sides of the partition rib (48) and to be bondable with the container portion (6) so as to cover an opening region of the container portion (6); and an insert molding step of setting the container portion (6) and the lid (11) molded in the first and second molding steps in insert molds and of filling a bonding portion (68) with bonding resin (68 sanoprene 
(since this claim is based on an apparatus claim 1, the method limitations are interpreted as product by process limitations see MPEP copied below)

    PNG
    media_image1.png
    319
    787
    media_image1.png
    Greyscale


With respect to claim 6, Airola shows wherein the at least one partition rib (48) comprises a plurality of partition rib (48)s disposed within the container portion (6), and wherein the lid (11) comprises the plurality of the project portions (60) engaging with the plurality of partition ribs (48) so as to sandwich the respective partition ribs (48) from both sides of the partition ribs (48).  
With respect to claim 7, Airola shows wherein the plurality of partition ribs (48) is disposed so as to intersect with each other.
With respect to claim 8, Airola shows wherein a total amount of gaps between the plurality of project portions (60) sandwiching the partition rib (48) and the partition rib (48) is equal to or less than 0.05 mm (zero gap shown)
 shows wherein the lid (11) has a cavity between the edge end of the outer circumference and the lid (11) for filling the bonding resin (68).  
	With respect to claim 10, Airola shows wherein a width of the cavity (54) is smaller than a width of the edge end of the outer circumference (of the container).  
With respect to claim 11, Airola shows wherein the container portion (6) is configured to store liquid (liquid tight container shown in drawings).
With respect to claim 12, Airola shows wherein the lid (11) has a cavity (cavity where 68 is filled) between the partition rib (48) and the lid (11) for filling the bonding resin (sanoprene).  
With respect to claim 13, Airola shows a container portion (6) comprising a plurality of storage portions (52) separated by at least one partition rib (48) and storing liquid respectively in an isolated state; a lid (11) bonded with the container portion (6) so as to cover an opening region of the container portion (6); a bonding portion (68) filled with bonding resin (sanoprene) so as to seal between an edge end of an outer circumference of the container portion (6) and the lid (11).  
With respect to claim 14, Airola shows wherein the lid (11) has a cavity between the edge end of the outer circumference and the lid (11) for filling the bonding resin (68).  
With respect to claim 15, Airola shows wherein the lid (11) has a cavity (space filled by 68)  between the partition rib (48) and the lid (11) for filling the bonding resin.  
With respect to claim 17, Airola shows liquid container, comprising: a container portion (6) storing liquid; a lid (11) bonded with the container portion (6) so as to cover an opening region of the container portion (6); a plurality of project portions (60) integrally molded with the lid (11); and a bonding portion (68) filled with bonding resin so as to seal between an edge end of an outer circumference of the container portion (6) and the lid (11).  
With respect to claim 18, Airola shows wherein the container portion (6) comprises a plurality of storage portions (52) separated by at least one partition rib (48) and stores liquid respectively in an isolated state.  
With respect to claim 19, Airola shows wherein a plurality of project portions (60) are integrally molded with the lid (11) and engaged with the partition rib (48) so as to sandwich the partition rib (48) from both sides of the partition rib (48).   (the molding limitations are interpreted as product by process limitation, see MPEP copied below claim 5)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736